Citation Nr: 1715205	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable disability rating, prior to July 6, 2016, and in excess of 10 percent thereafter, for service-connected discogenic disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative discogenic disease of the lumbar spine.

4.  Entitlement to service connection for adenocarcinoma of the prostate, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1979 and from November 1991 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a July 2016 rating decision, the RO increased the Veteran's disability rating for the service-connected discogenic disease of the cervical spine, from 0 percent to 10 percent, effective July 6, 2016.  Inasmuch as a higher rating is available for that claim, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in April 2016 at which time it was remanded for additional development.  Review of the record shows that further development is required regarding the issues of increased evaluations for the Veteran's service-connected cervical spine and lumbar spine disabilities and for entitlement to service connection for adenocarcinoma of the prostate, status post radical prostatectomy.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's service-connected bilateral hearing loss, cervical spine disability, and lumbar spine disability as well as to adjudicate the issue of entitlement to service connection for adenocarcinoma of the prostate, post radical prostatectomy.

With regard to the service-connected bilateral hearing loss, remand is required to obtain results from a November 2009 VA audiology consultation in order to properly evaluate the Veteran's service-connected disability.  According to the November 2009 VA outpatient treatment entry, the Veteran underwent audiometric testing at his local VA outpatient treatment facility.  Those audiometric results have not been associated with the electronic file.  The issue must be remanded in order to obtain these audiometric testing results.  

With regard to the service-connected cervical and lumbar spine disabilities, the Board previously remanded the claims in April 2016.  In accordance with the Board's remand directives, the Veteran underwent VA examinations in July 2016 to assess the current level of severity of these disabilities.  The Board finds that these examinations are inadequate because they do not include range of motion testing on active and passive motion, and during weight-bearing and nonweight-bearing.  Additionally, they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Therefore, additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Turning next to the Veteran's claim for entitlement to service connection for adenocarcinoma of the prostate, status post radical prostatectomy, the Board notes that the Veteran's service personnel records have not be associated with the electronic file.  The Veteran served in the U.S. Marine Corps during the Vietnam Era and his DD 214 indicates he had eleven months of foreign and/or sea service during his September 1970 to November 1975 period of active duty service.  The Veteran's service personnel records are necessary and fundamental in establishing the Veteran's entitlement to service connection for prostate cancer due to exposure to herbicides.  A remand is necessary to obtain these records.

Additionally, the Board notes the Veteran's assertion that his prostate cancer is related to his time in service because his prostate-specific antigen (PSA) levels continue to rise while he was in service, and led to a post-service diagnosis of adenocarcinoma of the prostate which required a radical prostatectomy.  The Board acknowledges that a review of the Veteran's STRs reveals his PSA readings increased between his first period of service and his second period of service.  Although an addendum opinion regarding the etiology of the Veteran's adenocarcinoma of the prostate was obtained in July 2016, the Board finds that it is inadequate as it does not address the Veteran's contention.  Rather, the basis of the VA examiner's negative opinion - that it was less likely than not that the Veteran's prostate cancer is related to an in-service injury, event or illness - is the unverified assumption that the Veteran did not serve in Vietnam.  Therefore, after the Veteran's service personnel records are obtained and associated with the claims file, an addendum opinion should be obtained regarding the etiology of the Veteran's adenocarcinoma of the prostate which contemplates the Veteran's assertions that his PSA levels rose during his active duty service, as well as any documented active duty service which could have exposed the Veteran to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA audiological treatment records, to include copies of the results of the VA audiogram performed in November 2009.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Obtain any outstanding VA medical treatment records dated from December 2015 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Request the Veteran's complete military personnel file and specifically request verification through the NPRC or other appropriate facility regarding whether the Veteran had service in Vietnam.  Documentation of the NPRC response should be associated with the electronic file.

4.  After the development requested above has been completed, forward the electronic file to the examiner who provided the July 2016 addendum opinion, or if that examiner is unavailable, to a suitable replacement, for the preparation of a second addendum opinion.  Schedule a VA examination if the examiner deems necessary.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The electronic file should be made available and reviewed by the examiner prior to the examination.

After a thorough review of all relevant evidence in the electronic file, the VA examiner is asked to provide opinions as to the following:

Is it at least as likely as not (a 50 percent probability or greater) that prostate cancer is related to service, to include exposure to herbicides, and to include the Veteran's contention that increased PSA levels he experienced in service were an early manifestation of adenocarcinoma of the prostate?

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected cervical spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's cervical spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's lumbar spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

7.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection for adenocarcinoma of the prostate and for increased evaluations for his service-connected cervical spine and lumbar spine disabilities in light of all the additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




